Name: Commission Regulation (EEC) No 1857/84 of 27 June 1984 amending the Annex to Regulation (EEC) No 3639/83 concerning the share in 1984 between Member States of Community quantitative limits concerning economic outward processing traffic applicable to certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  leather and textile industries;  political geography
 Date Published: nan

 No L 172/58 Official Journal of the European Communities 30. 6. 84 COMMISSION REGULATION (EEC) No 1857/84 of 27 June 1984 amending die Annex to Regulation (EEC) No 3639/83 concerning the share in 1984 between Member States of Community quantitative limits concerning economic outward processing traffic applicable to certain textile products originating in Yugoslavia Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee "Yugoslavia', HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3588/82 of 23 December 1982 on common rules for imports of certain textile products originating in Yugoslavia ('), and in particular paragraph 2 of Annex VII thereto, Whereas Annex VII to Regulation (EEC) No 3588/82 provides that the allocations between Member States of Community quantitative limits specific to outward processing trade (OPT) imports for 1984 to 1986 are carried out in accordance with the procedure laid down in Article 14 ; Whereas the said specific quantitative limits for the years 1984 to 1986 have been amended by Council Regulation (EEC) No 1475/84 (2); Whereas, for this reason, the Member States' shares of these limits as set by Commission Regulation (EEC) No 3639/83 (3) should be amended ; Article 1 The Annex to Regulation (EEC) No 3639/83 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the OfficialJournal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12. 1982, p. 47. 0 OJ No L 143, 30. 5. 1984, p. 6 . (3) OJ No L 360, 23 . 12. 1983, p. 31 . 30. 6. 84 Official Journal of the European Communities No L 172/59 ANNEX Breakdown of outward processing trade objectives between Member States from 1 January to 31 December 1984 Units Category EEC Federal Republic of Germany France Italy Benelux United Kingdom Ireland Denmark Greece 1 000 pieces 5 1 995 1 710 74 211 1 000 pieces 6 5 617 5 007 610 1 000 pieces 7 4 029 3 750 279 1 000 pieces 8 10 463 7 115 3 348 1 000 pieces 12 5 758 5 704 54 1 000 pieces 16 (') 1 165 882 54 196 33 1 000 pieces 73 128 107 21 1 000 pieces 15 B (') 2 268 2 092 176 (') A transfer of 100 % can be made between categories 15 B and 16.